Order entered February 21, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01595-CV

                              JUANITA GAROFALO, Appellant

                                                V.

                         DALLAS AREA RAPID TRANSIT, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03116-E

                                            ORDER
       By letter dated February 7, 2014, we directed appellant to file written verification that she

had either (1) paid or made arrangements to pay for the clerk’s record or (2) been found entitled

to proceed without payment of costs. In response, appellant filed a letter noting that she filed an

affidavit of inability to pay costs with the trial court at the time her notice of appeal was filed.

Our records and the trial court’s online records reflect appellant in fact filed an affidavit of

inability to pay costs concurrently with her notice of appeal on November 5, 2013. Although the

clerk, the court reporter, or any party could have challenged the affidavit by filing a contest

within ten days of the filing of the affidavit, no contest was filed. See TEX. R. APP. P. 20.1(e).

Pursuant to appellate rule 20.1(f), because no contest was filed, the affidavit’s allegations are

deemed true and appellant is allowed to proceed on appeal without advance payment of costs.
See id. 20.1(f). Accordingly, we ORDER John F. Warren, Dallas County Clerk, and Vikki

Ogden, Official Court Reporter of County Court at Law No. 5, to file the appellate record

without advance payment of costs no later than March 21, 2014.

       We DIRECT the Clerk of the Court to send a copy of this order, via electronic

transmission, to John Warren, Vicki Ogden, and all parties.




                                                    /s/       ELIZABETH LANG-MIERS
                                                              JUSTICE